Order in so far as it denies defendant’s motion to strike items 5, 6 and 7 from the plaintiffs’ demand for a bill of particulars of the defense of release interposed by the defendant to the plaintiffs’ cause of action for specific performance of an alleged contract for the making by the defendant’s decedent, William Schwartz, and his wife, Celia Schwartz, of mutual and irrevocable wills, reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted, with ten dollars costs. Items 5, 6 and 7 improperly seek the evidence upon which defendant relies to sustain his defense, and improperly seek the names and addresses of his witnesses. Especially is this so in view of what the defendant is required to furnish under items 1, 2 and 3 of the demand for a bill of particulars. Verified bill of particulars of items 1, 2 and 3 to be furnished within five days after the entry of the order hereon. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.